Citation Nr: 1022936	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-08 918	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement an increased rating for left shoulder injury 
residuals, currently rated 10 percent disabling.

2.  Entitlement an increased rating for tinea pedis and 
cruris, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in May 2008.  In that 
decision, the RO denied increased ratings for left shoulder 
injury residuals and tinea pedis and cruris, each then rated 
noncompensable.  In November 2009, the RO increased the 
rating for each disability to 10 percent, and the Veteran did 
not indicate that he was satisfied with the assigned ratings.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (Veteran presumed 
to be seeking the maximum possible rating unless he indicates 
otherwise).


FINDING OF FACT

On March 24, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


